Citation Nr: 0509295	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus 
to include as secondary to exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Seattle, 
Washington, which denied the issues on appeal.

The Board notes that the RO has changed the appellate issues 
to a single issue of entitlement to service connection for 
diabetes mellitus in supplemental statements of the case 
dated in January 2004 and March 2003.  The Board will 
continue to characterize the issues as enumerated as these 
were the issues initially appealed.  


FINDINGS OF FACT

1.  The veteran did not have "Service in the Republic of 
Vietnam" and the provisions for presumptive service 
connection based on herbicide exposure are not applicable in 
this case.  

2.  Diabetes mellitus was not shown during active service or 
during the initial post-service year and competent medical 
evidence or record does not relate diabetes mellitus to 
active service.  

3.  The veteran's peripheral neuropathy of the right lower 
extremity, associated with diabetes mellitus, is not of 
service origin, to include as due to diabetes being 
manifested to a compensable degree within one year following 
the veteran's discharge from service, nor is it related to 
any incident of service.

4.  The veteran's peripheral neuropathy of the left lower 
extremity associated with diabetes mellitus, is not of 
service origin, to include as due to diabetes being 
manifested to a compensable degree within one year following 
the veteran's discharge from service, nor is it related to 
any incident of service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Peripheral neuropathy of the right lower extremity 
associated with Diabetes mellitus, type II, was not incurred 
in or aggravated by service nor may it be presumed to have 
been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Peripheral neuropathy of the left lower extremity 
associated with Diabetes mellitus, type II, was not incurred 
in or aggravated by service nor may it be presumed to have 
been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in August 
2001 prior to the issuance of the rating, the RO advised the 
appellant of the evidence it had and what evidence was needed 
to prevail on his claim for service connection.  The letter 
specified that it had certain crucial evidence such as the 
claims folder and discussed what other evidence it would 
obtain in order to assist the appellant in prevailing on his 
claim.  Because the letter predated the rating, it is in 
compliance with the Court's determination in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, 18 Vet. App. 112, (June 24, 2004) (Pelegrini 
II).   He was notified of the responsibilities of the VA and 
the claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to respond in a 
timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The appellant was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to the claim so that VA could help by 
getting that evidence.

The appellant was again notified, by means of the discussion 
in the May 2002 rating decision, June 2003 statement of the 
case (SOC), the January 2004 supplemental statement of the 
case (SSOC) and March 2004 SSOC of the applicable law and 
reasons for the denial of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes the service 
records, private medical records, VA medical records, VA 
examination and pertinent evidence addressing the duties and 
assignment areas of the ship the veteran served aboard.  No 
current medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service connection

The veteran contends that he is entitled to service 
connection for diabetes mellitus as secondary to herbicide 
exposure and for peripheral neuropathy of both legs as 
secondary to the diabetes.  He alleges he had such exposure 
to herbicides while serving aboard the U.S.S. Fletcher, DD-
445 in the coastal waters off Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Diabetes mellitus is a chronic disease where 
service connection would be presumed if the disease manifests 
itself to a certain degree of disability within one year of 
the veteran's release from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307. 3.309 (2004).

Under 38 U.S.C.A. § 1116, it provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (i.e. Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases. Included on this list are 
diabetes mellitus, type II and acute and subacute peripheral 
neuropathy.

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation on land. 38 
C.F.R. § 3.307(a)(6)(iii) (2004).  An opinion of the General 
Counsel for VA held that service on a deep-water naval vessel 
off the shores of Vietnam may not be considered "service in 
the Republic of Vietnam" for purposes of 38 C.F.R. § 
101(29)(A), and this is consistent with the definition of 
service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii) (2004). VAOGCPREC 27-97 (July 23, 1997).

For this veteran to qualify under 38 U.S.C.A. § 1116, there 
must be evidence that he went ashore in Vietnam during his 
time in service.  In a report of contact dated in May 2002, 
he admitted that he was never on shore in Vietnam.  He 
alleged that at one time when his ship was close to shore 
during a shelling attack of enemy strongholds that he could 
smell the herbicides the plane was dropping.  He believed the 
spray drifted over their ship. 

He indicated that on his first Naval tour aboard the U.S.S. 
Fletcher between September 1965 and March 1966.  The first 
three months he was home ported in Kaohsiung, Formosa in 
Nationalist China.  The second three months he was rotated to 
Vietnam to a place called Yankee Station for gunfire support 
action.  He indicates that they were there for 104 days.  He 
indicated that his second tour was from September 30, 1966 to 
March 30, 1967.  He indicated that his duties were to relay 
information from the combat patrol to the captain and that 
the ship was no more than a half-mile from the coast off 
Vietnam.  Again, the veteran stated that he never went ashore 
in Vietnam.

However, the veteran has not submitted any evidence that 
would establish exposure to herbicide on board the ship and 
there is no information suggesting that the ship ever carried 
herbicides.  Rather, information about the ship shows that it 
conducted a series of special operations in the waters near 
Vietnam in February, March, and April 1965, presumably 
providing ASW services for the fast carriers conducting air 
strikes.

The veteran's service records show that he received medical 
treatment while aboard the U.S.S. Fletcher between October 
1965 and February 1967.  

The veteran's representative has pointed out that a review of 
ships logs, duty assignments, command history and pictures 
reflect that the U.S.S. Fletcher was in the waters and 
mooring at Yankee Station, and that it was clearly at the 
shoreline.  However the representative did not allege, nor 
submit evidence suggesting that the ship went inland into 
Vietnam.  

Other evidence submitted includes a photocopy from an article 
authored by Arthur B. Fox published in the Military Magazine, 
July 1985 about the history of the U.S.S. Fletcher.  This 
article said that the ship arrived at Yankee Station in the 
Tonkin Gulf in December 1966, where the U.S. Seventh Fleet's 
carriers would launch air strikes against Hanol-Haiphong area 
and destroyers functioned as escorts and "plane guard."  
This article also indicated that the U.S.S. Fletcher was in 
the vicinity of Danang on Christmas eve and on Christmas day 
was a few hundred yards offshore a short distance from Hue, 
assisting a Marine tugboat that was stranded on a sand bar.  
The article indicates that the ship served in the waters off 
Vietnam, and did not venture inland during the veteran's 
period of service.  

The Board notes that the veteran was authorized to wear the 
Vietnam Service Medal and the National Defense Service Medal.  
However, such service does not constitute service in the 
Republic of Vietnam for purposes of presumption of exposure 
under the General Counsel's holding. Id.  The veteran has not 
brought forth any evidence that shows that he actually landed 
in Vietnam and, in fact, he has admitted he did not land in 
Vietnam.  Thus, there is no presumption of exposure to 
herbicides to establish service connection for diabetes 
mellitus, type II, pursuant to 38 U.S.C.A. § 1116. See 
VAOGCPREC 27-97 (July 23, 1997).

Nevertheless, the veteran can still establish service 
connection for diabetes mellitus, type II, with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Existing medical evidence includes the veteran's 
service medical records, private medical records and a 
February 2002 VA examination.  The VA examination diagnosed 
diabetes mellitus, noninsulin requiring, complicated by 
peripheral neuropathy.  This examination established that the 
veteran's peripheral neuropathy affecting both the left and 
right lower extremities were associated with the veteran's 
diabetes.  

The veteran does not contend, nor does the evidence show, 
that diabetes mellitus or any associated peripheral 
neuropathy had its onset during active service or the first 
post-service year.  The earliest mention of a diagnosis for 
diabetes mellitus is in March 1999, when he was diagnosed by 
a private physician with new onset diabetes mellitus.  The 
diabetes mellitus was classified as Type II in a February 
2001 letter from another treating physician.  The earliest 
findings of peripheral neuropathy were shown in the February 
2002 VA examination of diabetes, which noted diminished 
sensation in both legs and diagnosed diabetes mellitus 
complicated by peripheral neuropathy.  The veteran's active 
service ended in December 1968.  Therefore, there is no 
evidence that the veteran's diabetes mellitus manifested 
itself during service or within the presumptive one-year 
period following his discharge from service. 

There is, however, no record of diabetes or of any associated 
peripheral neuropathy shown in service or manifestations of 
such to a compensable degree within one year following the 
veteran's discharge from service.  Again, the first showing 
of diabetes is in March 1999, which is over 30 years 
following the veteran's discharge from service.  No medical 
professional has attributed the diagnosis of diabetes 
mellitus, type II, or the associated peripheral neuropathy of 
both legs, to the veteran's service. Thus, there is a lack of 
competent evidence of a nexus between the post- service 
diagnosis of diabetes mellitus with associated peripheral 
neuropathy and service.

While the veteran has asserted that his diabetes mellitus, 
type II, was incurred in service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for diabetes mellitus, type II, and there is no doubt to be 
resolved. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for type II diabetes mellitus and for 
associated peripheral neuropathy involving both lower 
extremities is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


